FILED
                             NOT FOR PUBLICATION                            JAN 24 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DINA MARIBEL LUNA-RAMIREZ,                       No. 07-72812

               Petitioner,                       Agency No. A098-112-383

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       Dina Maribel Luna-Ramirez, a native and citizen of El Salvador, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying her

motion to reopen and reconsider its underlying decision dismissing as untimely her

appeal from an immigration judge’s (“IJ”) removal order. We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for abuse of discretion the BIA’s denial of a

motion to reopen and reconsider. Mohammed v. Gonzales, 400 F.3d 785 (9th Cir.

2005). We grant the petition for review and remand.

      The BIA dismissed Luna-Ramirez’s appeal on jurisdictional grounds, as

untimely, without the benefit of our decision in Irigoyen-Briones v. Holder, 644

F.3d 943, 948 (9th Cir. 2011) (holding that the BIA’s 30-day deadline for appeals

is a claim-processing rule and is not jurisdictional). We therefore remand for the

agency to reconsider whether, under the circumstances presented, it will hear the

appeal from the IJ’s decision in this case. See INS v. Ventura, 537 U.S. 12, 16

(2002).

      PETITION FOR REVIEW GRANTED; REMANDED.




                                          2                                   07-72812